DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Objections
Claim(s) 5 is/are objected to because of the following informalities:  
In claim(s) 5, “the social networking sevice” should be changed to --the social networking service--.
  	Appropriate correction is required.


	Double Patenting
The nostatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nostatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438,  re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-21 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 7,567,977. Although the claims at issue are not identical, they are not patentably distinct from each other because they are substantially similar in scope and they use the similar limitations as showed in the Claims.  It would have been obvious to a person of ordinary skill in the art at the time .

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject 

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claim(s) 1-3, 7-10, 14-17, and 21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chauhan (U.S. 2003/0004909) in view of Neustel (U.S. 2001/0032244).
(Claim 1)
Chauhan discloses substantially all of the elements of claim, a method for providing a social network service, the method being implemented on a network computer system and comprising:
maintaining information about a (Registered Experts, 214 of Fig. 2, paragraph [0058]), wherein the information maintained about each participant includes biographical information provided by each participant of the plurality of participants, the biographical information including contact information, (contact information, paragraph [0088], Fig. 8); 

providing a user with an interface from which the user provides input for a selection criteria, (selected category/subcategory, Fig. 9-11, paragraph [0091]-[0093]); 

in response to the user providing the input, automatically
(i) selecting multiple participants from the plurality of participants based at least in part on the selection criteria, (one or more experts can be identified to receive the question by selecting the checkbox, paragraph [0094]; Fig. 2) and one or more ratings of each participant of the plurality of participants, (displays a List of Experts in the selected subject matter category or subcategory, ordered by expert rank, with the highest ranked experts appearing at the top of the list, paragraph [0094]), and
(ii) displaying information associated with each of the multiple participants from the plurality of participants, (expert profile contains the information necessary to associate the expert with particular subject matter categories, Fig. 12); 

wherein displaying information associated with each of the multiple participants is performed with at least the contact information provided by each of the multiple participants as part of that participant's biographical information being shielded, (only username, no contact information disclosed; Fig. 12); 
enabling the user to send an inquiry to one or more participants of the multiple participants, while shielding the contact information from the user, (screen display showing a Submit Question, the CM populates the To field with the usernames of the previously selected experts, paragraph [0095]; Fig. 14); 
enabling each of the one or more participants to respond to the inquiry, (after receiving notification of a new question by email or through the user interface, an expert may submit an answer to the question, paragraph [0096]); and
updating the one or more rating associated with each of the one or more participants based at least in part on the responsiveness, (expert resource is dynamically assigned a rank based upon one or more of the following: previous ratings; number of previously submitted responses; and response time , (paragraph [0011]), when a user receives an answer to a question that the user submitted, the user can thereafter submit a rating of the answer, indicating the usefulness of the answer received, paragraph [0068]-[0069]). 
To make records clearer regarding to the language of "tracking a responsiveness of each of the one or more participants to the inquiry" (although as indicated above Chauhan functional disclose the features of tracking a responsiveness of each of participants (Chauhan, e.g., [0108]).
Although, Chauhan discloses substantially all of the elements of claim, Chauhan fails specifically disclose tracking a responsiveness of each of the one or more participants to the inquiry.
Neustel discloses monitoring the performance of each expert, (paragraph [0062]-[0075]).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the teaching of Chauhan which provide the user submit the question to the expert for the answer to include the teaching of Neustel to include a monitoring system for ensuring that every expert is providing adequate answers to clients, also, ensures that no expert is "cherry picking" questions by allowing a significant number of questions to be passed upon and ensures that no expert is simply not responding to the dialog boxes that are displayed upon the screen of their computer as taught by Neustel, (paragraph [0062]-[0063]).







(Claim 2)
The combination of Chauhan and Neustel disclose substantially all of the elements of claim 1, and Chauhan further disclose further comprising: 
enabling the user to provide a feedback rating for a participant of the one or more participants that responds to the inquiry, (when a user receives an answer to a question that the user submitted, the user can thereafter submit a rating  of the answer, indicating the usefulness of the answer received, paragraph [0053]).


The combination of Chauhan and Neustel disclose substantially all of the elements of claim 1, and Chauhan further discloses further comprising: 
associating each of the one or more participants that responds to the inquiry with a social network of the user, (Registered Experts segment of the data repository and associates that record with the user record in the Registered Users segment of the data repository, paragraph [0123]; [0100]).

(Claim 7)
The combination of Chauhan and Neustel discloses substantially all of the elements of claim 1, and Chauhan further discloses, wherein the selection criteria corresponds to a compatibility criteria, (1101 of Fig. 11).

(Claim 8)
Chauhan discloses substantially all of the elements of claim, a network computer system comprising: 
one or more processors, (3502 of Fig. 35); 
a memory to store a set of instructions, (3505 of Fig. 35); 
wherein the one or more processors execute the instructions to implement a social networking service by: 
maintaining information about a plurality of participants, (Registered Experts, 214 of Fig. 2, paragraph [0058]), wherein the information maintained about each participant includes biographical information provided by each participant of the plurality of (contact information, paragraph [0088], Fig. 8); 
providing a user with an interface from which the user provides input for a selection criteria, (selected category/subcategory, Fig. 9-11, paragraph [0091]-[0093]); 
in response to the user providing the input, automatically 
(i) selecting multiple participants from the plurality of participants based at least in part on the selection criteria, (one or more experts can be identified to receive the question by selecting the checkbox, paragraph [0094]; Fig. 2) and one or more ratings of each participant of the plurality of participants, (displays a List of Experts in the selected subject matter category or subcategory, ordered by expert rank, with the highest ranked experts appearing at the top of the list, paragraph [0094]), and 
(ii) displaying information associated with each of the multiple participants from the plurality of participants, (expert profile contains the information necessary to associate the expert with particular subject matter categories, Fig. 12); 
wherein displaying information associated with each of the multiple participants is performed with at least the contact information provided by each of the multiple participants as part of that participant's biographical information being shielded, (only username, no contact information disclosed; Fig. 12);
enabling the user to send an inquiry to one or more participants of the multiple participants, while shielding the contact information from the user, (screen display showing a Submit Question, the CM populates the To field with the usernames of the previously selected experts, paragraph [0095]; Fig. 14); 
, (after receiving notification of a new question by email or through the user interface, an expert may submit an answer to the question, paragraph [0096]); and 
updating the one or more rating associated with each of the one or more participants based at least in part on the responsiveness, (expert resource is dynamically assigned a rank based upon one or more of the following: previous ratings; number of previously submitted responses; and response time , (paragraph [0011]), when a user receives an answer to a question that the user submitted, the user can thereafter submit a rating of the answer, indicating the usefulness of the answer received, paragraph [0068]-[0069]).
To make records clearer regarding to the language of "tracking a responsiveness of each of the one or more participants to the inquiry" (although as indicated above Chauhan functional disclose the features of tracking a responsiveness of each of participants (Chauhan, e.g., [0108]).
Although, Chauhan discloses substantially all of the elements of claim, Chauhan fails specifically disclose tracking a responsiveness of each of the one or more participants to the inquiry.
Neustel discloses monitoring the performance of each expert, (paragraph [0062]-[0075]).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the teaching of Chauhan which provide the user submit the question to the expert for the answer to include the teaching of Neustel to include a monitoring system for ensuring that every expert is providing adequate answers to clients, also, ensures that no expert is "cherry picking" questions by allowing a significant number of questions to be passed upon and ensures that no expert is simply not responding to the dialog boxes that are displayed upon the screen of their computer as taught by Neustel, (paragraph [0062]-[0063]).


The combination of Chauhan discloses substantially all of the elements of claim 8, and Chauhan further discloses wherein the one or more processors execute the instructions to implement the social network service by: 
enabling the user to provide a feedback rating for a participant of the one or more participants that responds to the inquiry, (when a user receives an answer to a question that the user submitted, the user can thereafter submit a rating  of the answer, indicating the usefulness of the answer received, paragraph [0053]).

(Claim 10)
The combination of Chauhan and Neustel discloses substantially all of the elements of claim 8, and Chauhan further discloses wherein the one or more processors execute the instructions to implement the social network service by:
associating each of the one or more participants that responds to the inquiry with a social network of the user, (Registered Experts segment of the data repository and associates that record with the user record in the Registered Users segment of the data repository, paragraph [0123]; [0100]).

(Claim 14)
The combination of Chauhan and Neustel discloses substantially all of the elements of claim 8, and Chauhan further discloses wherein the selection criteria corresponds to a compatibility criteria, (1101 of Fig. 11).


Chauhan discloses substantially all of the elements of claim, a network computer system comprising: 
one or more servers, (a server computer system, paragraph [0102]); 
a client program distributed on a computing device of a user: 
wherein the one or more servers communicates with the client program executing on the computing device of the user to perform operations for providing a social networking service, the operations including: 
maintaining information about a plurality of participants, (Registered Experts, 214 of Fig. 2, paragraph [0058]), wherein the information maintained about each participant includes biographical information provided by each participant of the plurality of participants, the biographical information including contact information, (contact information, paragraph [0088], Fig. 8); 
providing the user with an interface from which the user provides input for a selection criteria, (selected category/subcategory, Fig. 9-11, paragraph [0091]-[0093]); 
in response to the user providing the input, automatically 
(i) selecting multiple participants from the plurality of participants based at least in part on the selection criteria, (one or more experts can be identified to receive the question by selecting the checkbox, paragraph [0094]; Fig. 2) and one or more ratings of each participant of the plurality of participants, (displays a List of Experts in the selected subject matter category or subcategory, ordered by expert rank, with the highest ranked experts appearing at the top of the list, paragraph [0094]), and 
, (expert profile contains the information necessary to associate the expert with particular subject matter categories, Fig. 12); 
wherein displaying information associated with each of the multiple participants is performed with at least the contact information provided by each of the multiple participants as part of that participant's biographical information being shielded, (only username, no contact information disclosed; Fig. 12);
enabling the user to send an inquiry to one or more participants of the multiple participants, while shielding the contact information from the user, (screen display showing a Submit Question, the CM populates the To field with the usernames of the previously selected experts, paragraph [0095]; Fig. 14); 
enabling each of the one or more participants to respond to the inquiry, (after receiving notification of a new question by email or through the user interface, an expert may submit an answer to the question, paragraph [0096]); and 
updating the one or more rating associated with each of the one or more participants based at least in part on the responsiveness, (expert resource is dynamically assigned a rank based upon one or more of the following: previous ratings; number of previously submitted responses; and response time , (paragraph [0011]), when a user receives an answer to a question that the user submitted, the user can thereafter submit a rating of the answer, indicating the usefulness of the answer received, paragraph [0068]-[0069]).
To make records clearer regarding to the language of "tracking a responsiveness of each of the one or more participants to the inquiry" (although as indicated above Chauhan functional disclose the features of tracking a responsiveness of each of participants (Chauhan, e.g., [0108]).
Although, Chauhan discloses substantially all of the elements of claim, Chauhan fails specifically disclose tracking a responsiveness of each of the one or more participants to the inquiry.
(paragraph [0062]-[0075]).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the teaching of Chauhan which provide the user submit the question to the expert for the answer to include the teaching of Neustel to include a monitoring system for ensuring that every expert is providing adequate answers to clients, also, ensures that no expert is "cherry picking" questions by allowing a significant number of questions to be passed upon and ensures that no expert is simply not responding to the dialog boxes that are displayed upon the screen of their computer as taught by Neustel, (paragraph [0062]-[0063]).

(Claim 16)
The combination of Chauhan and Neustel discloses substantially all of the elements of claim 15, and Chauhan further discloses wherein the operations further include:
enabling the user to provide a feedback rating for a participant of the one or more participants that responds to the inquiry, (when a user receives an answer to a question that the user submitted, the user can thereafter submit a rating  of the answer, indicating the usefulness of the answer received, paragraph [0053]).




(Claim 17)
The combination of Chauhan and Neustel discloses substantially all of the elements of claim 15, and Chauhan further discloses wherein the operations further include: 
associating each of the one or more participants that responds to the inquiry with a social network of the user, (Registered Experts segment of the data repository and associates that record with the user record in the Registered Users segment of the data repository, paragraph [0123]; [0100]).

(Claim 21)
The combination of Chauhan and Neustel discloses substantially all of the elements of claim 15, and Chauhan further discloses wherein the selection criteria corresponds to a compatibility criteria, (1101 of Fig. 11).

Claim(s) 4-6, 11-13, and 18-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chauhan (U.S. 2003/0004909) in view of Neustel (U.S. 2001/0032244), and further in view of Walker (U.S. 5,862,223).
 (Claim 4)
The combination of Chauhan and Neustel discloses substantially all of the elements of claim 1, except further comprising: enabling the user to communicate directly with individual participants that are connections in the user's social network.  
Walker discloses allows the expert and the user to communicate directly once they are put in contact with each other, (col. 9, lines 1-18).


(Claim 5)
The combination of Chauhan, Neustel, and Walker discloses substantially all of the elements of claim 4, except further comprising: providing an on-line communication medium as part of the social networking sevice, and enabling the user to communicate directly with individual participants that are connections in the user's social network using the on-line communication medium.
Walker discloses synchronous communications may also take the form of digital text transmitted between expert and user, (col. 9, lines 1-18).

(Claim 6)
The combination of The combination of Chauhan and Neustel disclose substantially all of the elements of claim 5, and Chauhan further discloses further comprising: enabling, by executing the one or more protocols, for one or more of the connections of the user's social network to be anonymous, (Users may use the Private and Anonymous marking features independently or in combination, paragraph [0066], [0095]).

Walker discloses synchronous communications may also take the form of digital text transmitted between expert and user, (col. 9, lines 1-18).

(Claim 11)
The combination of Chauhan and Neustel disclose substantially all of the elements of claim 10, except wherein the one or more processors execute the instructions to implement the social network service by: enabling the user to communicate directly with individual participants that are connections in the user's social network.
Walker discloses allows the expert and the user to communicate directly once they are put in contact with each other, (col. 9, lines 1-18).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the teaching of Chauhan which manages communication in the form of email (question and answer sequences) between users and experts to include the teaching of Walker to include to communicate directly between user and expert, through a standard telephone as taught by Walker, (col. 9, lines 1-18).  

(Claim 12)
The combination of Chauhan and Neustel disclose substantially all of the elements of claim 11, except wherein the one or more processors execute the 
Walker discloses synchronous communications may also take the form of digital text transmitted between expert and user, (col. 9, lines 1-18). 
 
(Claim 13)
The combination of Chauhan and Neustel disclose substantially all of the elements of claim 12, and Chauhan further discloses wherein the one or more processors execute the instructions to implement the social network service by: for one or more of the connections of the user's social network to be anonymous, (Users may use the Private and Anonymous marking features independently or in combination, paragraph [0066], [0095]).
Although Chauhan discloses substantially all of the elements, Chauhan fails specifically discloses executing one or more protocols for providing the on-line communication medium.
Walker discloses synchronous communications may also take the form of digital text transmitted between expert and user, (col. 9, lines 1-18).

(Claim 18)
The combination of Chauhan and Neustel disclose substantially all of the elements of claim 17, except wherein the operations further include: enabling the user 
Walker discloses allows the expert and the user to communicate directly once they are put in contact with each other, (col. 9, lines 1-18).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the teaching of Chauhan which manages communication in the form of email (question and answer sequences) between users and experts to include the teaching of Walker to include to communicate directly between user and expert, through a standard telephone as taught by Walker, (col. 9, lines 1-18).  

(Claim 19)
The combination of Chauhan and Neustel disclose substantially all of the elements of claim 18, and Chauhan further discloses wherein the operations further include: providing an on-line communication medium as part of the social networking service, and enabling the user to communicate directly with individual participants that are connections in the user's social network using the on-line communication medium.
Walker discloses synchronous communications may also take the form of digital text transmitted between expert and user, (col. 9, lines 1-18). 
 
(Claim 20)
The combination of Chauhan and Neustel disclose substantially all of the elements of claim 19, and Chauhan further discloses wherein the operations further include: enabling, by executing the one or more protocols, for one or more of the , (Users may use the Private and Anonymous marking features independently or in combination, paragraph [0066], [0095]).
Although Chauhan discloses substantially all of the elements, Chauhan fails specifically discloses executing one or more protocols for providing the on-line communication medium.
Walker discloses synchronous communications may also take the form of digital text transmitted between expert and user, (col. 9, lines 1-18).

Response To The Arguments
Applicant’s arguments filled on 11/26/2020 have been fully considered.  Applicant made the following arguments:
Claims Rejection Double Patenting on Remarks page(s) 13,
“Double Patenting 
Applicant requests reconsideration of the rejections in view of the amendments provided. If the Examiner maintains the rejection and indicates allowable subject matter, Applicant will file an appropriate Terminal Disclaimer.”	
	The Examiner response: In view of the above reason, the rejection is maintained.

Claims Rejection 35 U.S. C. 103 on Remarks page(s) 13-15.	
	The Examiner response: In response to Applicant’s argument of 35 U.S.C. 103 on Remarks page(s) 13-15 on remarks filed 11/26/2020, the examiner respectfully disagreed. It is noted that Applicant added new limitations in claim(s) 1-21 that necessitate new ground of rejection as address above by Chauhan (U.S. 2003/0004909). In view of the above reason, the rejection is maintained.

	
Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH V HO whose telephone number is (571)272-8583, fax number is 571 273 8583, and email address is Binh.Ho@uspto.gov.  The examiner can normally be reached on Monday - Friday: 8AM - 4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on 571-270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/BINH V HO/
Primary Examiner, Art Unit 2152